Citation Nr: 9907543	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to secondary service connection for 
hemorrhoids.  

2.  Entitlement to an increased evaluation for post-operative 
ulcer disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In May 1997, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issue of entitlement to an increased evaluation for post-
operative ulcer disease will be addressed in the remand that 
follows this decision since the Board has determined that 
additional development is warranted.  The decision will 
address the issue of entitlement to secondary service 
connection for hemorrhoids, since this issue is not 
inextricably intertwined with the remand issue.  Parker v. 
Brown, 7 Vet. App. 116 (1994); Holland v. Brown, 6 Vet. 
App. 443 (1994); Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's hemorrhoid disability is aggravated by his 
service-connected gastrointestinal disability.  


CONCLUSION OF LAW

Secondary service connection for hemorrhoids is warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1998).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.   38 U.S.C.A. 
§ 5107.  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a)(1998).  Determinations 
regarding service connection are to be based on review of the 
entire evidence of record.  See Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  On secondary service connection, in a 
recent case, Allen v. Brown, 7 Vet. App. 439 (1995), The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (1998), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

The service medical records show no complaint, diagnosis, or 
treatment for hemorrhoids.  Complaints concerning hemorrhoids 
first appear in the record in 1994, when the veteran was 
treated by a private physician.  The veteran reported having 
hemorrhoids which acted up on and off and were associated 
with pain, burning and bleeding.  Examination showed rectal 
tenderness and external anal tags.  Among the diagnoses was, 
history of hemorrhoids.  The veteran was advised to use 
Anusol; it was noted hat he already had loose stools, and he 
was advised to take Sitz baths.  

On VA examination in July 1994, the veteran reported having 
hemorrhoids and undergoing a hemorrhoidectomy in 1984 or 
1985.  He reported that the hemorrhoids returned.  He 
reported having 4 to 5 bowel movements a day, sometimes solid 
and sometimes loose.  Examination showed hemorrhoid tags.  
The examiner diagnosed, hemorrhoid tags, and noted that the 
hemorrhoid tags had nothing to do with erosive gastritis.  It 
was stated that the veteran did not have duodenal ulcer 
disease per laboratory tests.  It was stated that hemorrhoids 
were more commonly caused by hard bowel movements and that 
the veteran had denied having this.  

The veteran appeared at a personal hearing at the RO and gave 
testimony in support of his claim.  He stated that he had 
rectal burning, itching and bleeding.  A complete transcript 
is of record.  

In a September 1996 letter, John C. Eggenberger, M. D. 
reported that he had evaluated the veteran in March 1996 for 
complaints of prolapsed and bleeding hemorrhoids.  It was 
reported that anoscopy demonstrated moderate sized grade 2 
internal hemorrhoidal disease.  It was stated that the 
veteran was to consider rubber band ligation treatments to 
relieve his internal hemorrhoidal symptoms. 

In an August 1997 statement, a private physician reported 
that the veteran was found to have mixed hemorrhoidal disease 
which could be aggravated by frequent bowel movements.  
Another physician also stated in an August 1997 note that the 
veteran had mixed hemorrhoidal disease, and that he also had 
dumping syndrome which was irritating his hemorrhoids.  

VA records show that in August 1997, the veteran was treated 
for prolapsing, bleeding hemorrhoids.  Examination showed 
very mild Grade 1 mixed hemorrhoids in the left lateral 
position.  The diagnostic impression was that the veteran had 
mild hemorrhoidal disease possibly aggravated by his diarrhea 
related to his dumping syndrome.  

The veteran was examined by VA in December 1997.  It was 
noted that he had hemorrhoidal bleeding.  The examiner opined 
that no relationship existed between the previous surgery for 
peptic ulcer disease and the veteran's hemorrhoids.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports a claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the fair preponderance of the 
evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  Additionally, if after consideration 
of all the evidence and material of record, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Upon consideration of all the evidence of record, the Board 
finds that the evidence is in equipoise on the question 
whether to grant service connection for a hemorrhoid 
disability secondary to the veteran's service-connected 
gastro-intestinal disability.  In this regard, it is noted 
that two VA physicians have opined that the veteran's 
hemorrhoid disability was not related to his service-
connected gastrointestinal disability.  In contrast however, 
two private physicians and one VA physician have indicated 
that the veteran's hemorrhoids are aggravated by 
manifestations of his service-connected gastrointestinal 
disability.  While the record is not clearly and convincingly 
in the veteran's favor, that is not the applicable test.  

Accordingly, after resolving reasonable doubt in the 
veteran's favor, the Board finds that it is at least as 
likely as not that the veteran's hemorrhoid disability is 
aggravated by his service connected gastrointestinal 
disorder.  Therefore, secondary service connection will be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310, 
Allen v. Brown, 7 Vet. App. 439 (1995).  


ORDER

Service connection for hemorrhoids is granted.  


REMAND

The veteran seeks an increased rating for his service-
connected post-operative duodenal ulcer disease, currently 
rated as 20 percent disabling.  VA has a duty to assist a 
claimant in the development of facts pertinent to his or her 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that fulfillment 
of the VA's duty to assist the veteran includes providing him 
or her with a thorough and contemporaneous medical 
examination.  Littke v. Derwinski, 1 Vet.App. 90, 92 (1990), 

The record contains a VA examination report of examination 
conducted in July 1994.  The veteran has argued in his 
October 1994 Notice of Disagreement and in his January 1995 
Substantive Appeal that the VA examination was inadequate.  
He requested that he be re-examined.  Upon review of the 
record, the Board agreed that the examination performed in 
July 1994 was not adequate for rating purposes, and remanded 
the claim to the RO for development in May 1997.  It was 
noted that while the examiner, a doctor of osteopathy, 
reported that a urinalysis and a blood count were normal, no 
laboratory test reports were associated with the claims 
folder.  It was also pointed out that the veteran's weight 
was not documented, and a determination on nutritional state 
was not offered.  

Pursuant to the Board's May 1997 remand, the veteran was 
again examined by VA in December 1997, and the Board notes 
that unfortunately, this examination was also inadequate for 
rating purposes, and not in compliance with the Board's May 
1997 remand instructions.  Specifically, all findings were 
not reported in detail; copies of all laboratory reports, 
including urine and blood tests which were referred to by the 
examiner, were not associated with the claims file.  In 
addition, the examination did not include a detailed history 
including weight fluctuations, symptoms, all physical 
findings and laboratory findings.  The examiner did not 
describe any impairment of the veteran's general health, 
including the nature and degree of nutritional state, or 
general debility as well as identify any serious 
complications due to the veteran's service-connected 
disability.  All disability was not evaluated considering 
limitation of activity, including evaluation of the affect on 
the veteran's employability and any functional loss. 

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet.App. 371, 377 (1993).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:



1.  The RO should schedule the veteran 
for a comprehensive VA gastrointestinal 
examination to be conducted by a board 
certified gastroenterologist who has not 
previously examined him, to determine the 
current severity of his service-connected 
gastrointestinal disability.  All 
indicated diagnostic tests, procedures, 
and studies are to be conducted, and all 
findings should be reported in detail; 
copies of all laboratory reports must be 
associated with the claims file.  In 
addition, the examination should include 
a detailed history including weight 
fluctuations, symptoms, all physical 
findings and laboratory findings.  The 
examiner is requested to describe any 
impairment of the veteran's general 
health, including the nature and degree 
of nutritional state, anemia, or general 
debility as well as identify any serious 
complications due to the veteran's 
service-connected disability.  All 
disability should be evaluated 
considering limitation of activity, 
including evaluation of the affect on the 
veteran's employability and any 
functional loss.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested study.  All 
opinions and conclusions expressed must 
be accompanied by a complete rationale.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action must be implemented.  

3.  The RO should then undertake any 
other indicated development, and 
readjudicate the claim of entitlement to 
an increased evaluation for the veteran's 
service-connected post-operative duodenal 
ulcer disease.  The determination should 
reflect consideration of all applicable 
provisions.  


If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued which contains a summary of any 
additional evidence, all laws and regulations and the reason 
for the decision.  The veteran and his representative should 
be provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 
- 5 -


- 9 -


